Citation Nr: 0919553	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for Posttraumatic Stress 
Disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 
2004. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In January 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the Veteran indicated that he could not 
work due to his service-connected PTSD during his January 
2009 hearing testimony; indicating a claim for entitlement to 
individual unemployability (TDIU).  Such claim is referred to 
the RO for adjudication. 


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's PTSD manifests in suicidal ideation, near-
continuous depression, impaired impulse control, difficulty 
in adapting to stressful relationships and inability to 
establish and maintain effective relationships but without 
total occupational and social impairment and without gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.




CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In Vazquez-Flores, the Court further indicated 
that consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated September 2006, before 
initially deciding the claim in a rating decision dated 
November 2006.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims.  The content of 
this notice letter additionally reflects compliance with the 
requirements of the law as found by the Court in 
Dingess/Hartman.  

Additionally, the Board notes that a June 2008 notice letter 
specifically addressed the notice requirements of Vazquez-
Flores, and provided examples of the type of types of medical 
and lay evidence that the are relevant to establishing 
entitlement to increased compensation. The Board additionally 
notes that a June 2007 statement of the case (SOC) provided 
the Veteran with the ratings criteria utilized in 
adjudicating the Veteran's disability.  In Pelegrini II, as 
previously indicated, the Court also held that notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided consistent with Vazquez after the initial 
decision; however, the timing deficiency was remedied by the 
issuance of notice followed by readjudication of the claim.  
The July 2008 supplemental statement of the case (SSOC) 
considered the claim based on all the evidence of record.  
This readjudication acted to remedy any timing defect.  
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA medical 
records, hearing testimony, and a lay statement.  The Veteran 
does not now claim that there is any outstanding evidence for 
VA to secure in support of this appeal.  In this regard, the 
Board notes that the Veteran submitted a June 2008 statement, 
indicating that he had no additional evidence or argument.  
The Board additionally notes that the Veteran and his 
representative indicated during January 2009 hearing 
testimony that the record should be left open for ninety days 
after the hearing in case they should want to submit 
additional records in support of the Veteran's claim for an 
increased rating.  The Board notes that the record was left 
open; however, no additional material was submitted by the 
Veteran or his representative.  

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the disability 
at issue in this appeal.  The Veteran additionally testified 
before the undersigned Veterans' Law Judge, indicating the 
severity of his symptoms. 

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 10 percent rating is warranted for PTSD 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 
 
A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that the 
symptoms listed in the Rating Formula are only examples, and 
that evidence of those specific symptoms is not required to 
show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect his social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is whether 
the manifestations of the service-connected psychiatric 
disorder result in total social and occupational impairment, 
regardless of whether the veteran demonstrates those symptoms 
listed in the Rating Formula. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence of record, VA records from August 
2005 to July 2008 indicate that the Veteran reported that he 
was irritable; had nightmares, hypervigilance and intrusive 
thoughts; and was having trouble fitting in with friends and 
felt emotionally distant.  However, he did report that he had 
a girlfriend and that he stopped taking psychiatric drugs 
because they interfered with his sexual performance.  There 
was no evidence of suicidal or homicidal ideation; 
hallucinations or a thought disorder.  The Board notes that 
the Veteran was not treated during 2006 or 2007 by mental 
health providers at the VAMC (VA Medical Center).  A May 2008 
note indicates that the Veteran refused treatment for PTSD.  
The Veteran additionally indicated during this time period 
that he was dissatisfied with the mental health care provided 
at the VAMC.  A June 2008 primary care note indicates that 
the Veteran did not want to pursue treatment for PTSD because 
he did not feel that he needed it.

The Veteran was afforded a VA examination during October 
2006.  The Veteran reported that he had hypervigilance; 
nightmares; tendencies toward social avoidance; irritability; 
a diminished interest in pleasurable activities; a decline in 
interest in self-care and grooming; depression and problems 
sleeping; but without suicidal ideation.  The examiner stated 
that the Veteran's social function was significantly impaired 
and that he was disconnected from family and friends.  The 
examiner indicated that the Veteran was casually dressed; had 
appropriate behavior and eye contact but with an undercurrent 
of frustration and irritability; oriented times three; with 
normal speech, psychomotor function, and cognitive function; 
affect was sad with anxiety; mood was described as depressed; 
no hallucinations; no suicidal ideation; no homicidal 
ideation; some sleep problems; problems with short-term 
memory; impulse control concerning his irritability was 
somewhat compromised; normal appetite; and with fair insight 
and judgment.  The Veteran was diagnosed with PTSD, serious 
in severity with a GAF score of 44.  The examiner indicated 
that the Veteran's significant impairment of social 
functioning made it difficult for him to pursue employment or 
return to school.

The Veteran was afforded an additional VA examination during 
May 2008.    The Veteran reported that he had hypervigilance; 
nightmares with sleep disruption; flashbacks; tendencies 
toward social avoidance; irritability; a diminished interest 
in pleasurable activities; depression and problems sleeping; 
with intermittent suicidal ideation.  The Veteran indicated 
that he maintained his usual social activities such as going 
to dinner with family and friends, maintained contact with 
relatives and solved puzzles as a hobby.  The Veteran was 
making arrangements to enroll in vocational rehabilitation 
with the VA and was taking initial university credits.  
However, the Veteran was having difficulty with group 
projects and maintaining focus; he was diagnosed with a 
moderate level of occupational status for these reasons.  The 
examiner indicated that the Veteran was very friendly and 
informative; neatly dressed; with normal speech and 
psychomotor function; no difficulty carrying out the 
activities of daily living to include maintaining hygiene; 
flat affect with low mood and sadness; high anxiety; brief, 
unexpected thoughts of suicide without plan; not homicidal; 
had chronic insomnia with lethargy and irritability; but with 
very good insight and judgment.  The examiner stated that the 
Veteran had no thought or communication impairment.  The 
examiner indicated the Veteran had severe PTSD with moderate 
depression secondary to his PTSD and a GAF score of 45.  The 
examiner indicated that the Veteran was significantly worse 
from his October 2006 examination due to his increased level 
of social impairment and occupational impairment at a 
moderate level; increase in severity of mood symptoms; 
obsessional checking; and problems adapting to stressful 
situations.  

The Veteran's mother submitted a lay statement describing his 
symptoms.  She indicated that the Veteran's level of 
irritability and mood had drastically changed since his time 
before the military.  She additionally stated that the 
Veteran's appearance and self-esteem had been diminished.  
The Veteran's mother also indicated that they had lunch 
together two times per week in which she tried to assist her 
son in his problems.  

During the Veteran's Board testimony in January 2009, the 
Veteran indicated that he had problems concentrating in a 
work environment and that he had quit his last job before he 
was fired and that he had been working for his family since 
he left the military.  He indicated that he had been in 
school during the last summer semester and that he had 
enjoyed it.  The Veteran also described his irritability and 
problems maintaining familial and social relationships.  He 
indicated that he had homicidal and suicidal thoughts but 
that he would not do such things.  

The Board finds that the Veteran's level of disability during 
the relevant period is best captured by a 70 percent 
disability rating.  The Board notes in this regard that the 
Veteran's PTSD manifests in suicidal ideation, near-
continuous depression, impaired impulse control, difficulty 
in adapting to stressful relationships and inability to 
establish and maintain effective relationships but without 
total occupational and social impairment and without gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  The Board additionally notes that 
VA examiners indicate that the Veteran has moderate 
occupational and significant social functioning impairment.  
Therefore, there is no objective evidence that the Veteran's 
PTSD manifests in total occupational and social impairment.  
In this regard, the Board notes that during the claims 
period, the Veteran attended classes, maintained some 
employment, had a girlfriend, went out with family on social 
visits and solved puzzles as a hobby.  Thus, the 
preponderance of the evidence of record indicates that the 
Veteran's condition warrants a 70 percent disability rating 
but no higher.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating of 70 percent for post-traumatic 
stress disorder (PTSD is granted, subject to the regulations 
applicable to the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


